Citation Nr: 0028043	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-08 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than July 22, 
1996, for the grant of a total rating based on 
unemployability due to service-connected disabilities.

2.  Entitlement to an effective date earlier than July 22, 
1996, for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
June 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board initially notes that the veteran, in a September 
1998 statement, may have intended to raise the issues of 
entitlement to service connection for hypertension and heart 
disease as secondary to his service-connected PTSD.  If so he 
should so inform the RO which should respond appropriately to 
any such clarification provided by the veteran.
 

REMAND

The Board notes that the veteran's representative, in April 
2000, alleged that clear and unmistakable error existed in a 
rating decision of November 24, 1982, which denied 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  The RO has not had the 
opportunity to adjudicate the issue of whether there was 
clear and unmistakable error in the referenced rating 
decision.

The Board also notes that the veteran, in September 1998, 
essentially disagreed with the effective date assigned in a 
July 1998 rating decision for service connection for PTSD.  
There is no indication that the veteran has been provided a 
Statement of the Case with respect to this issue.  Therefore, 
this issue must be remanded for further development by the 
RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Lastly, as resolution of the above issues will clearly affect 
any determination with respect to the proper effective date 
for the grant of a total rating based on unemployability due 
to service-connected disabilities, the Board will defer 
consideration of the issue of entitlement to an effective 
date earlier than July 22, 1996, for the grant of a total 
rating based on unemployability.
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement 
of the case to the veteran and his 
representative addressing the issue 
of entitlement to an effective date 
earlier than July 22, 1996, for the 
grant of service connection for 
PTSD.  The veteran and his 
representative should be clearly 
advised of the requirements to 
perfect an appeal with respect to 
the July 1998 rating decision. 

2.  The RO should adjudicate the 
issue of whether there was clear and 
unmistakable error in a November 24, 
1982, rating decision, which denied 
entitlement to a total rating based 
on unemployability due to service-
connected disabilities.  The veteran 
should be informed of the decision 
and of his appellate rights with 
respect to the decision.  If a 
timely Notice of Disagreement is 
received with respect to the 
decision, the RO should issue a 
Supplemental Statement of the Case 
and inform the veteran of the 
requirements to perfect an appeal 
with respect to this issue.  The 
veteran and his representative 
should then be provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


